DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 1-3, 9, 10, 16, 17, and 19 and the cancellation of Claims 7 and 18 is acknowledged.
The amendment overcomes all outstanding rejections.


Allowable Subject Matter
Claims 1-6, 8-14, 16-17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a test instrument to test optical components comprising a processing circuit to: determine a first set of measurements performed by the back-facet monitor photodiode and the photodiode of the power meter; determine a reference power based on the measurements performed by the hack-facet monitor photodiode and the photodiode of the power meter, wherein the reference power is determined as a difference between a power measurement, of the 

Regarding Independent Claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a test instrument to test optical components comprising a processing circuit to: determine a reference power based on a first set of the measurements performed by the back-facet monitor photodiode and the photodiode of the power meter when the DUT is not connected to the test instrument, wherein the reference power is determined as a difference between a power measurement of the first set of the measurements, taken by the hack-facet monitor photodiode and another power measurement, of the first set of the measurements, taken by the photodiode of the power meter; determine a DUT power based on a second set of the measurements performed by the hack-facet monitor photodiode and the photodiode of the power meter when the DUT is connected to the test instrument; and determine a performance parameter of the DUT based on the reference power and the DUT power that accounts for drift of the optical power of the laser when the first and 

Regarding Independent Claim 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method executable by a test instrument lo test an optical component of a fiber optic network, the method comprising: measuring optical power at a hack-facet monitor of a laser operable to emit light via at least one port of the test instrument; determining a reference power from a difference of the measured optical power at the back-facet monitor and the measured optical power of the input light received at the at least one port and measured by the photodiode of the power meter measuring a second set of the measurements performed by the back-facet monitor and the photodiode of the power meter when a device under test (DUT) is connected to the test instrument and determining a perfom1ance parameter of the optical component being tested based on the reference power and the second set of measurements in combination with the rest of the limitations of the above claims.

Claims 2-6, 8-9, 11-14, 17, and 19-20 are allowable at least based upon their dependence on Claims 1, 10, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art, TIA (TELECOMMUNICATIONS INDUSTRY ASSOCIATION, “Optical Power Loss Measurements of Installed Multimode Fiber Cable Plant; IEC 61280-4-1 edition 2, Fibre-Optic Communications Subsystem Test Procedure- Part 4-1: Installed cable plant- Multimode attenuation measurement” ANSI/TIA- 526-14-B-2010 Standard October 2010,Virginia) fails to teach, suggest, or render obvious the entire invention as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877